Me. Justice Wole
delivered the opinion of the court.
The Act of March 9, 1905, prohibits the carrying of certain arms, bnt section 2 thereof (Compilation 5995) excepts from the provisions of the Act a folding pocket-knife whose blade is less than three inches in length. The sole question in this case was whether the blade of the pocket-knife was less than the said three inches. If the blade was to be measured from the tang of the steel and only included the cutting part it was less than three inches, hut if the blade was to be measured from the part where the tang fits into *73the handle of the knife it was more than three inches. However, the word “blade” is nsed to distinguish that part of the knife which works on a rivet in the handle. The length of the steel plays a role in attack even though the tang is blunt. A sword or a dagger may penetrate up to the hilt and a pocket-knife may penetrate up to the handle.
We find no error and the judgment must be affirmed.